Citation Nr: 1638359	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for residuals of a fracture of the right great toe (right foot disability) prior to December 15, 2015, and over 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1977 to November 1981. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In July 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In October 2015, the Board remanded the claim for additional development. The claim has since returned to the Board for further consideration.  While the case was in Remand status, a 30 percent evaluation was assigned for the right foot disorder effective December 15, 2015.  The issue has been recharacterized as indicated on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDINGS OF FACT

1. For the period prior to December 15, 2015, the evidence is evenly balanced as to whether the symptoms of the Veteran's right foot disability more nearly approximates a moderate foot injury; the symptoms do not more nearly approximate a moderately severe foot injury.

2. For the period beginning December 15, 2015, the evidence does not show loss of use of the right foot.



CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent, but no higher, for a right foot disability prior to December 15, 2015 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5276-84 (2015).

2. For the period beginning December 15, 2015, the criteria for a rating in excess of 30 percent for a right foot disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5276-84 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In the case at hand, the notice requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met by correspondence dated October 2008. The claim was most recently readjudicated in a February 2016 supplemental statement of the case.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim, and, as warranted by law, affording adequate VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his increased ratings claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's October 2015 remand, the AOJ provided the Veteran with VA examinations and opinions which were responsive to the questions asked of the examiner, and issued a supplemental statement of the case in February 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's October 2015 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching a determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting the decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015). Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability or manifestation under different diagnoses constitutes pyramiding and must be avoided. 38 C.F.R. § 4.14 (2015). To determine what constitutes the same disability or manifestation for purposes of pyramiding, the Board looks to the symptomatology of the conditions; if the symptomatology of one condition is duplicative of or overlapping with the other condition, awarding separate ratings would constitute pyramiding. If, however, the symptomatology is distinct and separate, separate evaluations are allowed. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62   (1994). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Analysis

Service connection was established for a right foot disability in an April 2009 rating decision and a noncompensable rating was assigned, with an effective date of September 29, 2008. Subsequently, a February 2015 rating decision awarded the Veteran a 30 percent rating for the period beginning December 15, 2015. The Veteran contends he is entitled to an initial compensable rating for the period prior to December 15, 2015, and a rating in excess of 30 percent thereafter.

The RO has rated the Veteran's right foot disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284. Diagnostic Code 5284 is used to evaluate "Foot Injuries, other," and provides a 10 percent rating for moderate foot injuries, 20 percent for moderately severe injuries, 30 percent for severe injuries, and 40 percent for actual loss of use of the foot. The rating schedule does not define the terms "moderate," "moderately severe," and "severe" as used in this diagnostic code. Adjudicators must evaluate all of the evidence and render a decision that is "equitable and just." 38 C.F.R. § 4.6.

The Veteran's single disability rating for a right foot disability also includes degenerative changes. Degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved; if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). Satisfactory evidence of painful motion suffices to demonstrate limitation of motion. Id. The interphalangeal, metatarsal and tarsal joints of a lower extremity are a group of minor joints for the purpose of rating disabilities related to arthritis. 38 C.F.R. § 4.45.

Turning to the evidence of record, the Board notes that the Veteran has received VA treatment for his right foot disability.

A VA treatment record from October 2008 shows "right foot dorsum slight erythema, tenderness over metatarsals [especially] medial side toes 1 to 3."

A VA treatment record from November 2008 indicates that the Veteran underwent diagnostic testing of his right foot. Testing revealed that his "right foot appears unremarkable. No old fractures are seen. No degenerative changes are evident. There is a normal arch to the foot. The plantar soft tissues are unremarkable.
All of the joint spaces appear well-preserved. The tarsal bones and Lisfranc joints are unremarkable. The metatarsal proximal phalangeal joint are unremarkable."

A VA treatment record from December 2009 states that the Veteran reported pain and numbness in his first and second right toes. The pain impacts his ability to walk and stand, and he was seeking a temporary disability placard for his job.

The Veteran was afforded a VA examination for his right foot disability in January 2009. This examination revealed right foot tenderness, but no "painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness and instability." There is active motion in the metatarsophalangeal joint of the right great toe. The examiner stated that the Veteran does not have any limitations with standing or walking and that he does not require orthotic support. Diagnostic testing revealed minimal osteoarthritis of the first metacarpophalangeal joint. 

A February 2010 VA treatment record reports that the Veteran complained that his right foot disability has gotten worse and that pain is present with weight bearing and ambulation. The treating podiatrist noted that the Veteran suffers from plantar fasciitis of the right foot and suggested orthotic footwear for support.

A May 2010 VA treatment record reveals that the Veteran underwent additional diagnostic testing. The radiologist found no changes from the Veteran's prior diagnostic testing in November 2008. It was noted that there is "no bone matter signal abnormalities to suggest fracture or osteomyelitis" and there is "minimal effusion of the first [metatarsophalangeal] joint. Visualized soft tissue appear unremarkable."

A September 2010 VA treatment record reports that the Veteran suffers from constant numbness and pain in his right foot. The Veteran stated that the burning pain is improved with orthotics.

Additional VA treatment records through 2015 show that the Veteran continued to complain of right foot pain, instability, and swelling. For instance, a December 2011 report notes that the Veteran's right foot pain has persisted. A January 2013 report states that the Veteran's right foot pain and swelling has gotten to the point that he cannot walk for periods of time. A June 2013 report indicates that the Veteran often cannot walk due to his foot pain and tries to remain off his feet as much as he can. 

At the Veteran's July 2015 hearing, he testified that his right foot pain had significantly worsened over the past few years. He stated that his right foot swells up and sharp shooting pains have affected his ability to walk and sometimes require him to take off work. The Veteran also stated that he takes over the counter medication for the pain and that therapy and orthotics have helped slightly. The Veteran indicated that his right foot problems haven't impacted his employment because he is able to "produce what they expect" but felt that he could produce more if he was healthier.

Pursuant to the Board's October 2015 remand, the Veteran was afforded another VA examination on December 15, 2015. The examiner diagnosed the Veteran with flat foot (pes planus), plantar fasciitis, and residuals of right great toe fracture. The Veteran reported pain and numbness in his right foot, with flare-ups that cause swelling and inability to walk for 1 to 3 days at a time. Functional impairment was described as limited walking and no prolonged standing. The examiner reported that the Veteran suffers from bilateral foot pain and swelling. Right foot pain was not accentuated on manipulation and characteristic callouses were not reported. Extreme tenderness of the right foot was noted. Bilateral arch supports relieved pain. The examiner also reported that the residuals of the Veteran's right great toe fracture are severe, causing numbness, swelling, pain, disturbance of locomotion and standing, and weight bearing problems. Diagnostic testing did not reveal a finding of degenerative or traumatic arthritis. The examiner remarked that the Veteran's right foot disability impacts his ability to work because he has limited mobility and misses approximately 8 hours of work per week due to his right foot pain. However, the right foot disability did not result in functional impairment such that no effective function remains other than that which would be equally well served by amputation or with prosthesis. 

As noted above, there is a question as to the whether the Veteran has arthritis that has been substantiated diagnostic testing (See January 2009 and December 2015 VA examinations). Rather than further delay adjudication of the Veteran's claim with another remand, the Board will proceed to adjudicate the merits of the claim. As explained below, resolving reasonable doubt in favor of the Veteran, a 10 percent rating, but no higher, is warranted under the diagnostic code for other foot injuries for the period prior to December 15, 2015. Even assuming that the Veteran has a form of arthritis, a separate or higher rating would not be warranted under the applicable diagnostic code. Therefore, the Veteran is not prejudiced by the Board proceeding to the merits of the claim despite the unresolved question as to the diagnosis of arthritis.

Resolving reasonable doubt in the Veteran's favor, a uniform 10 percent rating is warranted under diagnostic code 5284 as equivalent to moderate foot injury for the period prior to December 15, 2015. The Board acknowledges that there has been consistent evidence of pain in the toes and right foot, including in the Veteran's VA treatment records and examinations. Furthermore, upon review of the April 2009 rating decision granting service connection for a right foot disability, it is clear that although this disability was termed "minimal osteoarthritis, status post (s/p) right great toe fracture," the basis for the grant was an in-service injury followed by tenderness to palpation. Therefore, whether the in-service foot injury is described as resulting in minimal osteoarthritis or another foot condition, the disability resulting from such injury is service-connected and the symptoms most nearly approximate a moderate foot injury for the period prior to December 15, 2015. 

For the period prior to December 15, 2015, higher ratings are not warranted under Diagnostic Code 5010. A higher rating under 5010 requires either limitation of motion of multiple groups of minor joints or x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating episodes. 38 C.F.R. § 4.71a. The only possible arthritic condition for which the Veteran is in receipt of service connection is his right foot disability. The toes are considered a group of minor joints. See 38 C.F.R. § 4.45(f) (multiple involvements of the interphalangeal, metatarsal, and tarsal joints of the lower extremities are considered a group of minor joints). 

The Board finds that the Veteran's right foot disability does not more nearly approximate a moderately severe foot injury for the period prior to December 15, 2015. The evidence discussed above shows that the Veteran's right foot disability results primarily in objectively verifiable pain, and the Veteran has reported pain with walking and stability. Given the above, it is best described as, at most, a moderate right foot injury, and does not more nearly approximate a moderately severe foot injury.

Additionally, for the period beginning December 15, 2015, the Board finds that a higher rating is not warranted under Diagnostic Code 5284 because the Veteran's right foot disability does not result in actual loss of use of the foot. Although the Veteran has reported constant pain with flare ups and some limitations as to walking and standing, and there is some evidence that his right foot disability required him to miss some work, this is reflected in the 30 percent rating for what is classified as a severe right foot injury. There is nothing in the record to suggest that the Veteran has lost all function or use of his right foot.  See 38 C.F.R. § 4.63.

Moreover, there are no other diagnostic codes under which the Veteran is entitled to a separate or higher rating for his service-connected right foot disability. As demonstrated by evidence of record, including the December 2015 VA examination, the Veteran does not have weak foot, clawfoot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones. Although the Veteran has been diagnosed with pes planus, he is not service-connected for this condition. Therefore, no additional or higher ratings are warranted for the Veteran's right foot disability. See 38 C.F.R. §§ 4.14 (the use of manifestations not resulting from service-connected injury must be avoided); 4.71a, Diagnostic Codes 5276-5283.

All Ratings Claims

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised. The Veteran is 58 years old has not alleged that he is unable to work due to his right foot disability. Specifically, at the Veteran's July 2015 hearing, he stated that he sometimes needs to leave work early because his right foot is bothering him, but "it hasn't affected my employer." Therefore, the Board finds that the issue of entitlement to TDIU has not been reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities. 

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria. The effects of his right foot disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's right foot disability have not more nearly approximated the criteria for an initial rating higher than 10 percent for the period prior to December 15, 2015, and a rating no higher than 30 percent thereafter. In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against assigning a rating higher than those assigned herein, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

For the period prior to December 15, 2015, entitlement to an initial compensable rating of 10 percent for a right foot disability is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period beginning December 15, 2015, entitlement to a rating in excess of 30 percent for a right foot disability is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


